PER CURIAM.
Appellant was found guilty of resisting an officer without violence. He argues that the trial court should have dismissed the case because appellant’s actions did not amount to anything other than speech protected under the United States and Florida constitutions. According to the arresting officer, however, while he was in the process of issuing a parking citation to another person, appellant came towards him with his fists clenched and his arms waving until he was about two feet away. *1202The officer testified he feared for his safety and placed appellant under arrest. Although appellant’s version differed from that of the officer, the evidence supports a finding that this amounted to more than protected speech. Affirmed.
POLEN, KLEIN and SHAHOOD, JJ., concur.